 Case 1:19-cv-00743-CFC Document 5 Filed 04/25/19 Page 1 of 2 PageID #: 169



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

PFIZER INC., WARNER-LAMBERT                       )
COMPANY LLC, PF PRISM C.V., PFIZER                )
MANUFACTURING HOLDINGS LLC and                    )
PFIZER PFE IRELAND                                )
PHARMACEUTICALS HOLDING 1 B.V.,                   )
                                                  )
                      Plaintiffs,                 )
                                                  )
       v.                                         ) C.A. No. __________________
                                                  )
AIZANT DRUG RESEARCH SOLUTIONS                    )
PVT. LTD. and MAKRO TECHNOLOGIES                  )
INC.,                                             )
                                                  )
                      Defendants.                 )

               PLAINTIFFS’ CORPORATE DISCLOSURE STATEMENT

       Pursuant to Federal Rule of Civil Procedure 7.1(a), the undersigned counsel for Plaintiffs

Pfizer Inc., Warner-Lambert Company LLC, PF Prism C.V., Pfizer Manufacturing Holdings

LLC, and Pfizer PFE Ireland Pharmaceuticals Holding 1 B.V. certifies the following:

             Pfizer Inc. has no parent corporation and no publicly held corporation owns 10%

              or more of its stock.

             Warner-Lambert Company LLC, PF Prism C.V., Pfizer Manufacturing Holdings

              LLC and Pfizer PFE Ireland Pharmaceuticals Holding 1 B.V., formerly known as

              Pfizer PFE Ireland Pharmaceuticals Holding 1 Coöperatief U.A., are wholly-

              owned by Pfizer Inc., directly or indirectly.
 Case 1:19-cv-00743-CFC Document 5 Filed 04/25/19 Page 2 of 2 PageID #: 170




                                         MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                         /s/ Jack B. Blumenfeld
                                         _________________________________
                                         Jack B. Blumenfeld (#1014)
                                         Megan E. Dellinger (#5739)
                                         1201 North Market Street
                                         P.O. Box 1347
OF COUNSEL:                              Wilmington, DE 19899-1347
                                         (302) 658-9200
David I. Berl                            jblumenfeld@mnat.com
Christopher J. Mandernach                mdellinger@mnat.com
Michael Xun Liu
WILLIAMS & CONNOLLY LLP                  Attorneys for Plaintiffs
725 Twelfth Street, N.W.
Washington, DC 20005
(202) 434-5000

April 25, 2019




                                     2
